Defendant appeals from an order of the Supreme Court made at Trial Term, Broome County, which set aside as inadequate a jury verdict of $2,000 against him and in plaintiff’s favor on account of personal injuries in an automobile negligence action. The trial .court assigned no other reason for vacating the jury’s appraisal of plaintiff’s damages. A valid reason for the order, therefore, must be found in the evidence as to the nature and extent of injuries plaintiff is alleged to have sustained. Plaintiff’s medical proofs were severely controverted by the defendant’s. It was plainly within the jury’s province to have accepted the latter.and in that light to have appraised the plaintiff’s damages. The verdict imports they did so. Having done so, there is naught to show a valid ground for the order appealed from. .Order reversed and verdict reinstated on- the law and the facts, with $25 costs and disbursements. Brewster, Foster and Russell, JJ., concur; Hill, P. J., and -Heffernan, J., dissent and vote to affirm.